Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated October 27th, 2021.  Claims 1-8 and 10-21 are presented for examination.  

Allowance of the Claims
Claims 1-8 and 10-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation recognizing an obstacle in the one or more images according to preset parameters of the obstacle, wherein the preset parameters of the obstacle comprise a size and hardness of the obstacle, the hardness is determined by recognizing a category of an object, and the hardness of the object is compared with the preset hardness to determine whether the object is the obstacle of claim 1 and the corresponding limitations in independent claim 10, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches determining if an object is an obstacle based on the hardness of the object which is determined based on the classification of the object and that the object must be compared to a pre-set hardness to determine if the object is an obstacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663